Title: From George Washington to Louis Guillaume Otto, 5 December 1785
From: Washington, George
To: Otto, Louis-Guillaume (comte de Mosloy)



Mount Vernon Decr 5th 1785

The letter which you did me the honor to write to me on the 16th of October only came to hand the 28th of last month.
My particular acknowledgments are due to you for your recollection of and attention to me; and I pray you to be assured of the pleasure I felt at hearing that the place lately filled by Mr de Marbois, near the Sovereignty of these States, was so happily supplied—On this instance of his most Christian Majesty’s attention to your merits, I offer you my sincere congratulations.
For the favourable Sentiments entertained of me in France & particularly by the Court all my gratitude is due: but to none in a higher degree than to the Chevalier de la Luzerne, for whom I have the highest esteem & regard. For yr obliging offers of Service here ⟨or in⟩ France, I sincerely thank you and at the same time I give you the trouble of forwarding a few letters by the Packet, beg you to believe with much truth I have the honor to be, Sir, Yr Most Obed. Very Hble Serv.

Go: Washington

